         Case 1:19-cv-11234-PAE Document 48 Filed 02/18/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


GREGORY BOECKEL and
ANDREW M. THALER, as Trustee,
                                                                     19 Civ. 11234 (PAE)
                                      Plaintiffs,
                       -v-                                               ORDER

 LONG ISLAND RAILROAD COMPANY,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       At yesterday’s conference, the Court issued a bench ruling resolving plaintiffs’ motions

in limine at pending at dockets 35–37. The Clerk of Court is respectfully directed to terminate

these motions.

       SO ORDERED.
                                                             
                                                            ____________________________
                                                            Paul A. Engelmayer
                                                            United States District Judge

Dated: February 18, 2021
       New York, New York
